Citation Nr: 0638675	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-20 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a left elbow dislocation.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from July 1960 to August 
1963 and August 1979 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  This case 
was previously before the Board in July 2005, where the left 
elbow claim was re-characterized as a claim for an increased 
rating, and the issue remanded for additional action.  That 
action having been completed, the case is once more before 
the Board.

Although the veteran requested a Travel Board hearing, such 
request was withdrawn by correspondence from the veteran 
dated in March 2005.


FINDING OF FACT

The residuals of a left elbow dislocation result in 
subjective complaints of pain, mild degenerative joint 
disease, and slight limitation of motion.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left elbow dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5206, 5207, 5213 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A May 2006 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service military 
treatment records, VA outpatient treatment reports, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service military treatment 
records; VA medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due  to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In the instant case, service connection for the residuals of 
dislocation of the veteran's left elbow was established by a 
December 1963 rating decision, with a noncompensable 
evaluation being assigned.  However, this service-connected 
condition was inadvertently not included on the July 1999, 
January 2000, or August 2002 rating decisions.  The RO, in 
adjudicating the veteran's left elbow claim, addressed the 
issue of service connection for the claimed residuals of 
fracture of 
the left elbow, and denied the claim.  The Board remand in 
July 2005 noted that it was clear from the veteran's 
statements that his claimed fracture actually referred 
to the dislocation, rendering the claim one for an increased 
evaluation for the service-connected residuals of his left 
elbow disability.  As directed on remand, the RO addressed 
the claim as one for an increased rating, thereafter 
assigning a 10 percent evaluation under Diagnostic Code 5010-
5206, effective October 26, 1998, the day following the 
veteran's discharge from his second period of active service.  

Following a review of the record, the Board finds that the 
preponderance of the competent evidence of record fails to 
show that an evaluation in excess of 10 percent is more 
nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  

The April 2006 rating decision reflects that the veteran's 
left elbow disability is rated on the basis of traumatic 
arthritis.  Traumatic arthritis is rated under Diagnostic 
Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X- ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A compensable evaluation under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

As an initial matter, the evidence of record establishes that 
the veteran is right-handed.  Thus, his left elbow is his 
minor extremity.  38 C.F.R. § 4.69.  

Under Diagnostic Code 5206, a noncompensable evaluation is 
warranted when flexion of the forearm of the minor upper 
extremity is limited to 110 degrees or more.  A 10 percent 
evaluation requires that flexion be limited to 100 degrees.  
A 20 percent evaluation requires that flexion be limited to 
90 degrees.  A 30 percent evaluation requires that flexion of 
the minor upper extremity be limited to 55 degrees.  A 
40 percent evaluation requires that flexion of the minor 
upper extremity be limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted when extension of the forearm of the minor upper 
extremity is limited to 45 degrees.  A 20 percent evaluation 
requires that extension be limited to 75 degrees.  A 
30 percent evaluation requires that extension of the minor 
upper extremity be limited to 100 degrees.  A 40 percent 
evaluation requires that extension of the minor upper 
extremity be limited to 110 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

Limitation of supination of the minor arm to 30 degrees or 
less warrants a 10 percent rating, and limitation of 
pronation of the arm warrants a 20 percent rating when motion 
is lost beyond the last quarter of arc and the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213 (2006).

The findings at the 1999 and 2004 examinations show no more 
than slight disability.  Specifically, the 1999 VA 
examination revealed some deformity and swelling of the left 
elbow, but no tenderness or crepitus.  He could actively flex 
his elbow without pain to 138 degrees, and even further after 
fatiguing, without pain.  Extension was 0 degrees actively, 
passively, and after fatiguing, all without pain.  
Subjectively, he reported that his elbow hurts when the 
weather changes.  The examiner noted that x-rays showed very 
mild degenerative joint disease changes.

Similarly, during the January 2004 VA examination, the 
veteran reported that he has had no further dislocation of 
the elbow and no surgery.  He reported intermittent pain in 
the left elbow with overuse and change of seasons.  The 
examiner noted there were no flare-up periods requiring 
immobilization, splinting, casting, sling, or other 
significant treatment modalities.  He further noted that 
there was no functional impairment of the elbow.  The 
examiner commented that the veteran had normal range of 
motion of the elbow, with extension and flexion of 0 to 145 
degrees, supination to 85 degrees, and pronation to 80 
degrees.  He had no effusion or pain on manipulation.  

The treatment records do not reveal any evidence that the 
left elbow is more severe than represented on the VA 
examination reports.  

As noted above, the competent medical evidence of record 
shows the veteran has no functional loss due to his left 
elbow disability.  In light of the fact that his limitation 
of motion is 0 percent disabling, the 10 percent evaluation 
under Diagnostic Code 5010 is compensation for his subjective 
complaints of pain.  The Board further finds that the claims 
file reflects no evidence that the veteran's left elbow 
disability picture is so exceptional or unusual as to merit 
consideration for a referral for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b).  There is no 
evidence that he has required hospitalization solely due to 
his left elbow disability or that it markedly impacts his 
employment.  As such, referral for extraschedular 
consideration is not warranted.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's left elbow disability more nearly 
approximates a 10 percent evaluation, and that the 10 percent 
adequately compensates him for the functional loss due to his 
complaints of pain.  See DeLuca, supra.  Therefore, a 
disability rating in excess of 10 percent for the veteran's 
left elbow fracture must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left elbow dislocation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


